Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10 and 13-15 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Park et al. (US 2012/0056531).
Regarding claim 1, Park discloses a display device comprising:
a first blue pixel (B) in a first column [Fig. 3];
a red pixel (R) and a green pixel (G) in a second column adjacent to the first column, the red pixel and the green pixel being alternately located in the second column [Fig. 3];
a second blue pixel (B) in a third column adjacent to the second column [Fig. 3],
wherein each of the first blue pixel, the red pixel, the green pixel and the second blue pixel comprises:
a gate line (GL) in a first direction [Figs. 3-4];
a data line (DL) in a second direction [Figs. 3-4];
a pixel circuit comprising a driving transistor (Td) and a switching transistor (Ts) [Figs. 3-4];

a pixel electrode (130) on the insulating layer [Figs. 3-5];
a pixel defining layer (128) around the pixel electrode and having an opening (128a) corresponding to a part of the pixel electrode [Figs. 3-5];
wherein a first imaginary straight line (IL1), a second imaginary straight line (IL2), a third imaginary straight line (IL3) and a fourth imaginary straight line (IL4) define an imaginary quadrilateral [Fig. 3, annotated below];
wherein:
the first imaginary straight line (IL1) extends along a side of the opening of the pixel defining layer of the first blue pixel, the side of the opening of the pixel defining layer of the first blue pixel extending in the second direction and close to the second column [Fig. 3, annotated below],
the second imaginary straight line (IL2) extends along a side of the opening of the pixel defining layer of the red pixel, the side of the opening of the pixel defining layer of the red pixel extending in the first direction and close to the green pixel [Fig. 3, annotated below],
the third imaginary straight line (IL3) extends along a side of the opening of the pixel defining layer of the green pixel, the side of the opening of the pixel defining layer of the green pixel extending in the first direction and close to the red pixel [Fig. 3, annotated below], and
the fourth imaginary straight line (IL4) extends along a side of the opening of the pixel defining layer of the second blue pixel, the side of the opening of the pixel defining 
wherein at least a part of the via hole of the red pixel and at least a part of the via hole of the green pixel are in an area defined by the imaginary quadrilateral [Figs. 3-5].

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (IL4)][AltContent: textbox (IL3)][AltContent: textbox (IL2)][AltContent: textbox (IL1)]
    PNG
    media_image1.png
    571
    530
    media_image1.png
    Greyscale

Regarding claim 2, Park discloses wherein a size (H1) of the pixel electrode of the red pixel (R) and a size (H1) of the pixel electrode of the green pixel (G) are smaller than 
Regarding claim 3, Park discloses wherein each of the via holes (126a) of the first blue pixel, the red pixel, the green pixel and the second blue pixel overlaps a part of the respective pixel electrode [Figs. 3-5].
Regarding claim 5, Park discloses wherein the pixel electrode is connected to the pixel circuit through the via hole (126a) in the insulating layer [Figs. 3-5].
Regarding claim 6, Park discloses wherein the imaginary quadrilateral is a rectangle [Fig. 3, annotated above].
Regarding claim 7, Park discloses wherein the imaginary quadrilateral is between the opening of the pixel defining layer of the red pixel and the opening of the pixel defining layer of the green pixel, and wherein the imaginary quadrilateral is between the opening of the pixel defining layer of the first blue pixel and the opening of the pixel defining layer of the second blue pixel [Fig. 3, annotated above].
Regarding claim 8, Park discloses wherein the second blue pixel faces the first blue pixel [Fig. 3].
Regarding claim 9, Park discloses wherein a fifth imaginary straight line (IL5) connecting a center of the via hole of the red pixel and a center of the via hole of the green pixel is not substantially parallel with the first direction and the second direction in a plan view [Figs. 3-4].

[AltContent: arrow][AltContent: textbox (IL5)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    591
    519
    media_image2.png
    Greyscale

Regarding claim 10, Park discloses wherein each of the first blue pixel, the red pixel, the green pixel and the second blue pixel further comprises: a voltage line (PL) to supply a power voltage and extending in the second direction [Fig. 4].
Regarding claim 13, Park discloses wherein the voltage line and the data line are parallel to each other [Fig. 3].
Regarding claim 14, Park discloses wherein each of the first blue pixel, the red pixel, the green pixel and the second blue pixel further comprises: an emissive layer 
Regarding claim 15, Park discloses wherein each of the first blue pixel, the red pixel, the green pixel and the second blue pixel further comprises a capacitor (Cst) overlapping with the driving transistor (Td) [Fig. 4].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10546906 in view of Park et al. (US 2012/0056531).  The claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art [See teachings of Park above]. The motivation for doing so is that  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage .  
Claims 1-3, 5-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10084029 in view of Park et al. (US 2012/0056531).  The claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art [See teachings of Park above]. The motivation for doing so is that  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Claims 1-3 and 5-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10923545 in view of Park et al. (US 2012/0056531).  The claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art [See teachings of Park above]. The motivation for doing so is that  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, .  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/Jose R Diaz/           Primary Examiner, Art Unit 2815